       Case 19-00827-ELG            Doc 81       Filed 12/08/20 Entered 12/08/20 08:50:49                    Desc Main
                                                Document      Page 1 of 7
The order below is hereby signed.

Signed: December 7 2020




                                     UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF COLUMBIA



             In re                                                          Case No. 19-00827 (ELG)
             Quincy Street Townhomes II LLC,
                                                                            Chapter 11
                                      Debtor.



            ORDER CONFIRMING FIRST AMENDED PLAN OF LIQUIDATION PROPOSED BY
                    CREDITOR ACF HOLDING DE LLC (dated October 16, 2020)

                Quincy Street Townhomes II LLC (the “Debtor”) having filed a voluntary petition for

        relief under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) on

        December 16, 2019; ACF Holding DE LLC (“ACF,” or the “Plan Proponent”) having filed the

        First Amended Plan of Liquidation for Debtor Quincy Street Townhomes II LLC Proposed by

        ACF (dated October 16, 2020) [ECF No. 66](the “Plan”)1 and the First Amended Disclosure

        Statement for Plan [ECF No. 68] (the “Disclosure Statement”); the Court having entered its

        Order Approving the Disclosure Statement and Fixing Time for Filing Objections to

        Confirmation and for Filing Acceptances or Rejections of Plan Combined With Notice of


        1
                Capitalized words used and not defined in this Order have the meanings ascribed to them in the Plan.
Case 19-00827-ELG         Doc 81     Filed 12/08/20 Entered 12/08/20 08:50:49             Desc Main
                                    Document      Page 2 of 7




Hearing on Plan Confirmation [ECF No. 71] (the “Disclosure Statement Order”); ACF having

transmitted and served the Plan, Disclosure Statement, Disclosure Statement Order and, as

applicable, ballots for accepting or rejecting the Plan, and having filed its Certificate of Service

[ECF No. 73]; ACF having filed the Certification of Ballot Summary [ECF No. 77]; Ferguson

Enterprises, LLC (“Ferguson”) having filed its Objection to Plan [ECF No. 76] and no other

objections to the Plan having been made; and ACF having filed its Brief in Support of Plan

Confirmation [ECF No.79]; and

       The Court having held the Plan confirmation hearing on December 2, 2020, and

Ferguson having withdrawn its Objection to Plan on the record at the hearing, and the Court

having admitted into evidence the exhibits offered by ACF, and having considered the evidence

adduced or proffered at the hearing, and having considered the arguments of counsel and the

record in the case; and

       After due deliberation, for good and sufficient cause, the Court

       HEREBY FINDS: (A) ACF served the Plan, the Disclosure Statement, and the

Disclosure Statement Order and transmitted ballots for accepting or rejecting the Plan in good

faith and in accordance with the Disclosure Statement Order, the Local Rules and the Federal

Rules of Bankruptcy Procedure; (B) the Plan, including the Sale, was proposed by ACF in good

faith and not by any means forbidden by law; (C) Classes 3, 4 and 5 are impaired and have voted

to accept the Plan; and (D) the Plan meets the requirements for confirmation set forth in Sections

1129(a) and (b) of the Bankruptcy Code;
Case 19-00827-ELG           Doc 81       Filed 12/08/20 Entered 12/08/20 08:50:49                   Desc Main
                                        Document      Page 3 of 7




        Now, therefore,

        IT IS HEREBY ORDERED:

        1.       The Plan satisfies all of the requirements for confirmation set forth in Sections

1129(a) and (b) of the Bankruptcy Code.

        2.       The Plan is CONFIRMED as of the date of entry of this Confirmation Order (the

“Confirmation Date”).

        3.       This Confirmation Order approves each provision of the Plan and confirms the

Plan in its entirety.

        4.       ACF is appointed the Plan Administrator as of the Confirmation Date.

        5.       The ACF Senior Claim is Allowed.

        6.       The Sale to ACF of the Debtor’s Real Property2 and Permits and Approvals, free

and clear of Liens, Claims, Interests and encumbrances, including Mechanic’s Lien Claims, for

the Property Purchase Price, is approved.

        7.       The Sale to ACF, and the making or delivery of the deed, assignment or any other

instrument of transfer of the Real Property or Permits and Approvals, is a transfer under and

pursuant to the Plan and is exempt from stamp or transfer taxes to the maximum extent allowed

under Section 1146(a) of the Bankruptcy Code.




2
         The street address of the Real Property is 429 Quincy Street, NW, Washington, DC, 20011. The legal
description of the Real Property is as follows:

        Lot Numbered Eighty-Seven (0087) in W. Owen Howestein’ subdivision in Block Numbered
        Seventy-Seven (0077) “PETWORTH ADDITION to the CITY OF WASHINGTON”, as per plat
        recorded in Book 58 at page 131 in the Surveyor’s Office for the District of Columbia.
        SSL:   3236-0087

                                                     —3—
Case 19-00827-ELG        Doc 81     Filed 12/08/20 Entered 12/08/20 08:50:49             Desc Main
                                   Document      Page 4 of 7




       8.      The Debtor, ACF, and Creditors, and their respective agents and representatives,

are authorized and directed to execute any and all documents appropriate to consummate and

implement the Sale, including to release all Liens.

       9.      ACF, as Plan Administrator, has all of the powers and duties set forth in Article

5.6 of the Plan and is authorized to take all reasonably necessary actions and execute any

reasonably necessary documents in furtherance of those powers and duties and without further

Court Order unless required under the terms of the Plan.

       10.     ACF, as the Plan Administrator, is authorized to make the Distributions provided

for under the Plan.

       11.     ACF, as the Plan Administrator, is authorized to object to Claims. Objections to

Claims must be filed within thirty (30) days of the Plan’s Effective Date, or such later date as is

approved by the Court.

       12.     All executory contracts and unexpired leases are rejected as of the Confirmation

Date. Any party to a rejected unexpired lease or executory contract must file a proof of claim for

amounts due as a result of the rejection within thirty (30) days after the Confirmation Date or be

barred from receiving any payment on such Claim.

       13.     Any person seeking payment of an Administrative Expense Claim or Professional

Fee Claim must file an application within thirty (30) days after the Confirmation Date or be

barred from receiving any payment on such Claim under the Plan. The notice of confirmation to

be delivered pursuant to Bankruptcy Rules 2002(f) and 3020(c) will constitute notice of the

Administrative Claims Bar Date.




                                               —4—
Case 19-00827-ELG        Doc 81     Filed 12/08/20 Entered 12/08/20 08:50:49           Desc Main
                                   Document      Page 5 of 7




       14.     Entry of this Order binds any holder of a Claim against, or Interest in the Debtor

to the provisions of the Plan, whether or not the Claim or Interest is impaired or unimpaired

under the Plan and whether or not such holder voted to accept the Plan.

       15.     Within five (5) business days after entry of this Confirmation Order, counsel to

the Plan Proponent must mail a copy of this Confirmation Order to Creditors and parties in

interest entitled to receive notice under Federal Rule of Bankruptcy Procedure 2002(f) and the

Local Rules by mail.

       16.     This Confirmation Order is a final order and the period in which an appeal must

be filed commences on the Confirmation Date.

       17.     The Objection to Plan having been withdrawn and there having been no other

objections to the Plan, the stays of Federal Rules of Bankruptcy Procedure 3020(e) and 6004(h)

are hereby waived.



I ASK FOR THIS:


/s/ Mary Joanne Dowd
Mary Joanne Dowd (Bar No. 400276)
Arent Fox LLP
1717 K Street, NW
Washington, DC 20036-5342
Telephone: (202) 857-6059
Facsimile: (202) 857-6395
Email: mary.dowd@arentfox.com
Counsel for ACF Holding DE LLC, Plan Proponent




                                              —5—
Case 19-00827-ELG      Doc 81    Filed 12/08/20 Entered 12/08/20 08:50:49   Desc Main
                                Document      Page 6 of 7




SEEN AND NO OBJECTION:


 /s/ Kristen S. Eustis
Michael T. Freeman (Bar No. 1005049)
Kristen S. Eustis (Federal Bar No. MD 28984)
Office of the United States Trustee
1725 Duke Street, Suite 650
Alexandria, VA 22314
703-557-7227
michael.t.freeman@usdoj.gov
Kristen.S.Eustis@usdoj.gov
Counsel for U.S. Trustee


 /s/ Nelson C. Cohen
Nelson C. Cohen (Bar No. 192344)
Whiteford Taylor & Preston
111 Rockville Pike, Suite 800
Rockville, MD 20850
301-804-3618
Email: ncohen@wtplaw.com
Counsel for Debtor


 /s/ Jill D. Caravaggio
Jill D. Caravaggio (Bar No. 418101)
Law Office of Jill D. Caravaggio
11116 Innsbrook Way, Suite B
Ijamsville, MD 21754
301-363-3913
jill@jill-lawoffice.net
Counsel for Ferguson Enterprises, LLC


 /s/ Augustus T. Curtis
Augustus T. Curtis (Bar No. 993228)
Cohen, Baldinger & Greenfeld, LLC
2600 Tower Oaks Boulevard, Suite 290
Rockville, MD 20852
301-881-8300
augie.curtis@cohenbaldinger.com
Co-Counsel for Ferguson Enterprises, LLC



                                           —6—
Case 19-00827-ELG       Doc 81    Filed 12/08/20 Entered 12/08/20 08:50:49          Desc Main
                                 Document      Page 7 of 7




Copies to: All attorneys who have entered an appearance and who are registered e-filers


                                      END OF ORDER




                                            —7—
